Name: Commission Implementing Regulation (EU) NoÃ 480/2011 of 18Ã May 2011 amending for the 148th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  civil law
 Date Published: nan

 19.5.2011 EN Official Journal of the European Union L 132/6 COMMISSION IMPLEMENTING REGULATION (EU) No 480/2011 of 18 May 2011 amending for the 148th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1)(a) and Article 7a thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 10 May 2011 the Sanctions Committee of the United Nations Security Council decided to add one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply and on 20 April and 4 May 2011 amended four entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2011. For the Commission, On behalf of the President, The Head of Foreign Policy Instruments Service (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows. (1) The following entry shall be added under the heading Natural persons: Badruddin Haqqani (alias Atiqullah). Address: Miram Shah, Pakistan. Date of birth: approximately 1975-79. Other information: (a) operational commander of the Haqqani Network and member of the Taliban shura in Miram Shah, (b) has helped lead attacks against targets in south-eastern Afghanistan, (c) son of Jalaluddin Haqqani, brother of Sirajuddin Jallaloudine Haqqani and Nasiruddin Haqqani, nephew of Khalil Ahmed Haqqani. Date of designation referred to in Article 2a(4)(b): 11.5.2011.. (2) The entry Benevolence International Foundation (alias (a) Al-Bir Al-Dawalia, (b) BIF, (c) BIF-USA, (d) Mezhdunarodnyj Blagotvoritelnyj Fond). Address: addresses and offices in so far as known: (a) 8820, Mobile Avenue, 1A, Oak Lawn, Illinois, 60453, United States of America, (b) P.O. box 548, Worth, Illinois, 60482, United States of America, (c) (former location) 9838, S. Roberts Road, Suite 1W, Palos Hills, Illinois, 60465, United States of America, (d) (former location) 20-24, Branford Place, Suite 705, Newark, New Jersey, 07102, United States of America, (e) Bashir Safar Ugli 69, Baku, Republic of Azerbaijan, (f) 69, Boshir Safaroglu Street, Baku, Republic of Azerbaijan, (g) 3, King Street South, Waterloo, Ontario, N2J 3Z6 Canada, (h) PO box 1508, Station B, Mississauga, Ontario, L4Y 4G2 Canada, (i) 2465, Cawthra Road, No. 203, Mississauga, Ontario, L5A 3P2 Canada, (j) 91, Paihonggou, Lanzhou, Gansu, Peoples Republic of China 730 000, (k) Hrvatov 30, 41000 Zagreb, Republic of Croatia, (l) Burgemeester Kessensingel 40, Maastricht, Kingdom of the Netherlands, (m) House 111, First Floor, Street 64, F-10/3, Islamabad, Islamic Republic of Pakistan, (n) PO box 1055, Peshawar, Islamic Republic of Pakistan, (o) Azovskaya 6, km. 3, off. 401, Moscow, Russian Federation 113149, (p) Ulitsa Oktyabrskaya, dom. 89, Moscow, Russian Federation 127521, (q) PO box 1937, Khartoum, Republic of the Sudan, (r) PO box 7600, Jeddah 21472, Kingdom of Saudi Arabia, (s) PO box 10845, Riyadh 11442, Kingdom of Saudi Arabia, (t) Sarajevo, Bosnia and Herzegovina, (u) Zenica, Bosnia and Herzegovina, (v) Grozny, Chechnya, Russian Federation, (w) Makhachkala, Dagestan, Russian Federation, (x) Duisi, Georgia, (y) Tbilisi, Georgia, (z) Nazran, Ingushetia, Russian Federation (aa) Dushanbe, Republic of Tajikistan, (bb) United Kingdom of Great Britain and Northern Ireland, (cc) Islamic Republic of Afghanistan, (dd) Peoples Republic of Bangladesh, (ee) Gaza Strip, Palestinian Occupied Territory, (ff) Bosnia and Herzegovina, (gg) Republic of Yemen. Other information: (a) Employer Identification Number: 36-3823186 (United States of America), (b) Name of the Foundation in the Netherlands is: Stichting Benevolence International Nederland (BIN). under the heading Legal persons, groups and entities shall be replaced by the following: Benevolence International Foundation (alias (a) Al-Bir Al-Dawalia, (b) BIF, (c) BIF-USA, (d) Mezhdunarodnyj Blagotvoritelnyj Fond). Address: (a) 8820, Mobile Avenue, 1A, Oak Lawn, Illinois, 60453, United States of America, (b) P.O. box 548, Worth, Illinois, 60482, United States of America, (c) (former location) 9838, S. Roberts Road, Suite 1W, Palos Hills, Illinois, 60465, United States of America, (d) (former location) 20-24, Branford Place, Suite 705, Newark, New Jersey, 07102, United States of America, (e) PO box 1937, Khartoum, Republic of the Sudan, (f) Peoples Republic of Bangladesh, (g) Gaza Strip, (h) Republic of Yemen. Other information: (a) Employer Identification Number: 36-3823186 (United States of America), (b) Name of the Foundation in the Netherlands is: Stichting Benevolence International Nederland (BIN).. (3) The entry Bosanska Idealna Futura (alias (a) BIF-Bosnia, (b) Bosnian Ideal Future. Address: (a) 16 Hakije Mazica, 72000 Zenica, Bosnia and Herzegovina; (b) Sehidska Street Breza, Bosnia and Herzegovina; (c) 1 Kanal Street, 72000 Zenica, Bosnia and Herzegovina; (d) 35 Hamze Celenke, Ilidza, Bosnia and Herzegovina; (e) 12 Salke Lagumdzije Street, 71000 Sarajevo, Bosnia and Herzegovina. Other information: (a) Bosanska Idealna Futura was officially registered in Bosnia and Herzegovina as an association and humanitarian organization under registry number 59; (b) It was the legal successor of the Bosnia and Herzegovina offices of Benevolence International Foundation doing business as BECF Charitable Educational Center, Benevolence Educational Center; (c) Bosanska Idealna Futura was no longer in existence as at December 2008. Date of designation referred to in Article 2a(4)(b): 21.11.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Bosanska Idealna Futura (alias (a) BIF-Bosnia, (b) Bosnian Ideal Future. Other information: (a) Bosanska Idealna Futura was officially registered in Bosnia and Herzegovina as an association and humanitarian organization under registry number 59; (b) It was the legal successor of the Bosnia and Herzegovina offices of Benevolence International Foundation doing business as BECF Charitable Educational Center, Benevolence Educational Center; (c) Bosanska Idealna Futura was no longer in existence as at December 2008. Date of designation referred to in Article 2a (4) (b): 21.11.2002.. (4) The entry Global Relief Foundation (GRF) (alias (a) Fondation Secours Mondial (FSM), (b) Secours mondial de France (SEMONDE), (c) Fondation Secours Mondial  Belgique a.s.b.l., (d) Fondation Secours Mondial v.z.w, (e) FSM, (f) Stichting Wereldhulp  BelgiÃ «, v.z.w., (g) Fondation Secours Mondial  Kosova, (h) Fondation Secours Mondial World Relief ). Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A.; (c) 49 rue du Lazaret, 67100 Strasbourg, France; (d) Vaatjesstraat 29, 2580 Putte, Belgium; (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium; (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium; (g) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo; (h) Ylli Morina Road, Djakovica, Kosovo; (i) Rruga e Kavajes, Building No 3, Apartment No 61, PO Box 2892, Tirana, Albania; (j) House 267 Street No 54, Sector F  11/4, Islamabad, Pakistan. Other information: (a) Other foreign locations: Afghanistan, Azerbaijan, Bangladesh, China, Eritrea, Ethiopia, Georgia, India, Iraq, Jordan, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759; (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. and Stichting Wereldhulp  BelgiÃ «, v.z.w since 1998. Date of designation referred to in Article 2a (4) (b): 22.10.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Global Relief Foundation (GRF) (alias (a) Fondation Secours Mondial (FSM), (b) Secours mondial de France (SEMONDE), (c) Fondation Secours Mondial  Belgique a.s.b.l., (d) Fondation Secours Mondial v.z.w, (e) FSM, (f) Stichting Wereldhulp  BelgiÃ «, v.z.w., (g) Fondation Secours Mondial  Kosova, (h) Fondation Secours Mondial World Relief ). Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A.; (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A.; (c) 49 rue du Lazaret, 67100 Strasbourg, France; (d) Vaatjesstraat 29, 2580 Putte, Belgium; (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium; (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium; (g) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo; (h) Ylli Morina Road, Djakovica, Kosovo; (i) Rruga e Kavajes, Building No 3, Apartment No 61, PO Box 2892, Tirana, Albania. Other information: (a) Other foreign locations: Afghanistan, Bangladesh, Eritrea, Ethiopia, Georgia, India, Iraq, West Bank and Gaza, Somalia and Syria; (b) U.S. Federal Employer Identification: 36-3804626; (c) V.A.T. Number: BE 454419759; (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. and Stichting Wereldhulp  BelgiÃ «, v.z.w since 1998. Date of designation referred to in Article 2a (4) (b): 22.10.2002.. (5) The entry Usama Muhammed Awad Bin Laden (alias (a) Usama Bin Muhammed Bin Awad, Osama Bin Laden, (b) Ben Laden Osama, (c) Ben Laden Ossama, (d) Ben Laden Usama, (e) Bin Laden Osama Mohamed Awdh, (f) Bin Laden Usamah Bin Muhammad, (g) Shaykh Usama Bin Ladin, (h) Usamah Bin Muhammad Bin Ladin, (i) Usama bin Laden, (j) Usama bin Ladin, (k) Osama bin Ladin, (l) Osama bin Muhammad bin Awad bin Ladin, (m) Usama bin Muhammad bin Awad bin Ladin, (n) Abu Abdallah Abd Al Hakim, (o) Al Qaqa). Title: (a) Shaykh, (b) Hajj. Date of birth: (a) 30.7.1957 (b) 28.7.1957, (c) 10.3.1957, (d) 1.1.1957, (e) 1956, (f) 1957. Place of birth: (a) Jeddah, Saudi Arabia, (b) Yemen. Nationality: Saudi citizenship withdrawn, Afghan nationality given by the Taliban regime. Date of designation referred to in Article 2a(4)(b): 25.1.2001. under the heading Natural persons shall be replaced by the following: Usama Muhammed Awad Bin Laden (alias (a) Usama Bin Muhammed Bin Awad, Osama Bin Laden, (b) Ben Laden Osama, (c) Ben Laden Ossama, (d) Ben Laden Usama, (e) Bin Laden Osama Mohamed Awdh, (f) Bin Laden Usamah Bin Muhammad, (g) Shaykh Usama Bin Ladin, (h) Usamah Bin Muhammad Bin Ladin, (i) Usama bin Laden, (j) Usama bin Ladin, (k) Osama bin Ladin, (l) Osama bin Muhammad bin Awad bin Ladin, (m) Usama bin Muhammad bin Awad bin Ladin, (n) Abu Abdallah Abd Al Hakim, (o) Al Qaqa). Title: (a) Shaykh, (b) Hajj. Date of birth: (a) 30.7.1957 (b) 28.7.1957, (c) 10.3.1957, (d) 1.1.1957, (e) 1956, (f) 1957. Place of birth: (a) Jeddah, Saudi Arabia, (b) Yemen. Nationality: Saudi citizenship withdrawn, Afghan nationality given by the Taliban regime. Other information: Confirmed to have died in Pakistan in May 2011. Date of designation referred to in Article 2a(4)(b): 25.1.2001..